Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Independent claim 1 is directed to a dehumidifier at least including: a case (1), an evaporator (2) including a plurality of evaporating fins (24) coupled to a plurality of evaporating tubes (22), a condenser (3) that is spaced apart from the evaporator, a fan (4) that blows air from the evaporator to the condenser, and a heat pipe assembly (5) positioned in front of and behind the evaporator in a flow direction of air (Figures 1-2).  The heat pipe assembly includes: a plurality of heat pipes (50), where each of the plurality of heat pipes includes a heat-absorbing pipe portion (52) disposed in front of the evaporator in the flow direction of air (Figures 1-2), a heat-dissipating pipe portion (54) disposed between the evaporator and the condenser in the flow direction of air (Figures 1-2), and a connecting pipe (56), and where a pitch of the plurality of heat pipes is larger than a pitch of the plurality of evaporating tubes (Figures 1-2).

The art of record discloses a dehumidifier (Park US 2015/0082827) comprising: a case (10), an evaporator (8), a condenser (4), and a fan (30).  However, Park does not teach or disclose a heat pipe assembly.

The art of record also discloses a dehumidifier (Cayce US 5,309,725) comprising: an evaporator (34), a condenser (38), a fan (40), and a heat pipe assembly including: a heat-absorbing pipe portion (24) disposed in front of the evaporator in the flow direction of air (Figure 1), a heat-dissipating pipe portion (30) disposed between the evaporator and the condenser in the flow direction of air (Figure 1), and a connecting 

The art of record also discloses a dehumidifier (Dinh US 5,404,938) comprising: an evaporator (e.g. 111), a fan (116), and a heat pipe assembly (110) including: a heat-absorbing pipe portion (112) disposed in front of the evaporator in the flow direction of air (Figure 9), a heat-dissipating pipe portion (113) disposed behind the evaporator in the flow direction of air (Figure 9), and a connecting pipe (112).  However, Dinh does not teach or disclose a pitch of the plurality of heat pipes is larger than a pitch of the plurality of evaporating tubes.

The art of record also discloses a dehumidifier (Hull US 2,093,725) comprising: an evaporator (e.g. 15), a fan (10), and a heat pipe assembly including: a heat-absorbing pipe portion (14) disposed in front of the evaporator in the flow direction of air (Figure 1), a heat-dissipating pipe portion (16) disposed behind the evaporator in the flow direction of air (Figure 1), and a connecting pipe (30).  However, Hull does not teach or disclose a pitch of the plurality of heat pipes is larger than a pitch of the plurality of evaporating tubes.



While the art of record discloses (i) dehumidifiers including evaporators that comprise a plurality of evaporating tubes and (ii) heat pipe assemblies that comprise a plurality of heat pipes, there does not appear to be a teaching found in the art or record that would suggest providing a dehumidifier with an evaporator having a plurality of evaporating tubes and a heat pipe assembly having a plurality of heat pipes such that a pitch of the plurality of heat pipes is larger than a pitch of the plurality of evaporating tubes as recited in claim 1 without relying on impermissible hindsight or substantial redesign.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON N THOMPSON whose telephone number is (571)272-6391.  The examiner can normally be reached on Mon - Friday 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON N THOMPSON/Examiner, Art Unit 3763
/FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763